AIMEE WALKER
Official Court Reporter
277th District Court
405 Martin Luther King, Box 6
Georgetown, Texas 78626
Phone (512) 943-1288
Fax (512) 943-1276
WalkerReporting@aol.com


July 21, 2015                        Sent via email 3rdclerksandreporters@txcourts.gov


Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P. O. Box 12547
Austin, Texas 78701


                                 NOTICE OF LATE RECORD

RE: No. 03-15-00382-CV; Trial Court Cause No. 13-0631-C277, Deutsche Bank National Trust
Company vs. Steven Armbruster; in the 277th District Court, Williamson County, Texas


Dear Mr. Kyle,

The Reporter’s Record in this case is due July 21, 2015. It has not been prepared because
payment has not been made, nor have payment arrangements been made.


Sincerely,


Aimee Walker
CSR 7501

cc: Mr. David Rogers via email firm@darogerslaw.com
    Mr. Peter Smart via email psmart@craincaton.com